NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0345-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RICARDO M. SUDLOW, a/k/a
RICCARDO SUDLOW,

     Defendant-Appellant.
___________________________

                    Submitted January 23, 2020 – Decided November 25, 2020

                    Before Judges Fuentes and Mayer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 09-11-1045.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Suzannah Brown, Designated Counsel, on
                    the brief).

                    Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                    attorney for respondent (Milton S. Leibowitz, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).

          The opinion of the court was delivered by
FUENTES, P.J.A.D.

      On March 11, 2011, defendant Ricardo M. Sudlow was tried before a jury

and convicted of second-degree eluding, N.J.S.A. 2C:29-2b, third-degree

aggravated assault of a police officer, N.J.S.A. 2C:12-1b(5), third-degree

receiving stolen property, N.J.S.A. 2C:20-7, and fourth-degree resisting arrest,

N.J.S.A. 29-2a. The jury also acquitted defendant of other related charges. On

April 26, 2011, the court sentenced defendant to an aggregate term of twelve

years with four years of parole ineligibility. We affirmed the conviction and

sentence on direct appeal, State v. Ricardo M. Sudlow, No. A-1082-11 (App.

Div. June 18, 2013), and the Supreme Court denied his petition for certification.

State v. Sudlow, 220 N.J. 39 (2014). In lieu of restating the evidence presented

by the State at trial, we incorporate by reference the facts described in our

unpublished opinion in which we affirmed defendant's conviction and sentence.

Slip op. at 3-4.

      On April 15, 2016, defendant filed a pro se post-conviction relief (PCR)

petition alleging ineffective assistance of counsel. He claimed his trial attorney

failed to make appropriate objections and failed to investigate and locate the

alleged driver of the stolen car. The PCR judge assigned counsel to represent



                                                                          A-0345-18T1
                                        2
defendant to prosecute the petition. The judge heard oral argument on February

16, 2018 and denied the PCR petition on May 23, 2018.

      The judge explained the basis for his ruling in a memorandum of opinion.

The judge applied the two-prong test established by the United States Supreme

Court in Strickland v. Washington, 466 U.S. 668 (1984), and subsequently

adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987), and

found defendant was not entitled to an evidentiary hearing because he did not

establish a prima facie case of ineffective assistance of counsel.

      Defendant raises the following argument in this appeal.

            POINT I

            THE PCR COURT ERRED IN FAILING TO HOLD
            AN EVIDENTIARY HEARING ON MR. SUDLOW'S
            CLAIM THAT TRIAL COUNSEL PROVIDED HIM
            WITH INEFFECTIVE ASSISTANCE OF COUNSEL
            BY FAILING TO INVESTIGATE DENNIS
            WEBSTER, THE PERSON MR. SUDLOW CLAIMED
            WAS THE DRIVER OF THE CAR.

      We review a claim of ineffective assistance of counsel under the same

two-prong test employed by the PCR judge. Defendant must first demonstrate

that defense counsel's performance was deficient. Strickland, 466 U.S. at 687.

Second, he must show there exists "a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been


                                                                       A-0345-18T1
                                        3
different." Id. at 694. Here, the PCR judge found defendant did not present any

competent evidence to establish a prima facie case of ineffective assistance of

trial counsel. We thus reject this argument and affirm substantially for the

reasons expressed by the PCR judge in his May 23, 2018 memorandum of

opinion.

      Affirmed.




                                                                       A-0345-18T1
                                      4